 Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 1 of 13 Page ID #:173

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL           ‘O’
   Case No.       2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
   Title          COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


   Present: The Honorable         CHRISTINA A. SNYDER 
             Catherine Jeang                           Not Present                     N/A 
              Deputy Clerk                      Court Reporter / Recorder            Tape No. 
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants: 
                Not Present                        Not Present 
   Proceedings:     (IN CHAMBERS) - DEFENDANT’S MOTION TO
                    DISMISS PLAINTIFFS’ COMPLAINT (Dkt. 12, filed March
                    4, 2019)
I.    INTRODUCTION

       On October 21, 2018, plaintiffs Rebecca Cooley, Benjamin Hubert, and Casimir
Zaroda filed the instant class action complaint against defendant City of Los Angeles (the
“City”) and Does 1 through 10. Dkt. 1 (“Compl.”). Plaintiffs are unhoused persons who
lived on or around 3rd Avenue and Rose Avenue in the Venice neighborhood of Los
Angeles. This action concerns an “area cleaning” performed by the City on September
15, 2017, wherein the City allegedly threw away plaintiffs’ essential belongings over
their objections. Plaintiffs allege claims on behalf of themselves and a class of
approximately 60 individuals who also resided in the same area at the same time this
incident occurred for: (1) violation of plaintiffs’ federal and state constitutional right to
be secure from unreasonable seizures; (2) violation of the takings clause of the federal
and state constitutions; (3) violation of plaintiffs’ federal and state constitutional right to
due process of law; (4) violation of the Americans with Disabilities Act (“ADA”), 42
U.S.C. § 12101 et seq.; (5) violation of the Unruh Civil Rights Act, Cal. Civ. Code § 51;
(6) violation of the Bane Civil Rights Act, Cal. Civ. Code § 52.1; and (7) violation of
California Civil Code section 2080 et seq.
      On March 4, 2019, the City filed the instant motion to dismiss pursuant to Federal
Rules of Civil Procedure 8(a) and 12(b)(6). Dkt. 9 (“Mot.”). Plaintiffs filed an
opposition on April 8, 2019. Dkt. 16 (“Opp’n”). The City filed a reply on April 15,
2019. Dkt. 19 (“Reply”).
   The Court held a hearing on April 29, 2019. After carefully considering the parties’
arguments, the Court finds and concludes as follows.


CV-549 (01/18)                          CIVIL MINUTES - GENERAL                          Page 1 of 13
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 2 of 13 Page ID #:174

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL           ‘O’
     Case No.     2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

II.      BACKGROUND

         The following factual allegations are taken from plaintiffs’ complaint.
         A.      The Parties

      Plaintiffs Cooley, Hubert, and Zaroda are unhoused individuals who were residing
on the sidewalk at 3rd Avenue and Rose Avenue in the Venice neighborhood in the City
of Los Angeles in September 2017. Compl. ¶¶ 9, 11, 15. Cooley and Hubert are
married. Id. ¶ 7. Cooley suffers from Crohn’s disease, which limits her ability to
perform essential daily living activities. Id. ¶ 6.
       Defendant City of Los Angeles is alleged to include the Los Angeles Police
Department (“LAPD”), the Department of Public Works, and the Bureau of Sanitation.
Id. ¶ 17.
         B.      The September 15, 2017 “Area Cleaning”

       On the morning of September 15, 2017, City employees arrived at the area of 3rd
Avenue and Rose Avenue in the Venice neighborhood of Los Angeles and began an
“area cleaning” of the sidewalks. Id. ¶ 19. Although the City had, over the past two
years, consistently posted signs providing three-days’ notice prior to any area cleanings,
this particular sweep was not noticed. Id. ¶ 20. Due to the lack of notice, plaintiffs were
not able to pack up their belongings and move them temporarily to another location while
the cleaning of Third Avenue took place. Id.
       That morning, approximately 60 unhoused individuals were staying in the 3rd
Avenue area. Id. ¶ 22. Zaroda, who was familiar with the City’s practices during area
cleanings, moved his property from 3rd Avenue to Rose Avenue in an abundance of
caution. Id. ¶ 24. He neatly wrapped his belongings with a tarp and bungee cords to
show that his belongings were not trash nor abandoned. Id. As he was moving his
property, Zaroda observed Public Works employees and LAPD officers driving past the
intersection of 3rd and Rose Avenues. Id. Around approximately 11:00AM, city
employees began closing off 3rd Avenue and Rose Avenue with yellow caution tape. Id.
Residents of that area were prevented from entering the area as City employees
conducted their cleaning. Id.
 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                       Page 2 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 3 of 13 Page ID #:175

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL           ‘O’
     Case No.    2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title       COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

       Cooley and Hubert were eating breakfast that morning at a nearby restaurant that
caters to unhoused individuals. Id. ¶ 25. When they returned to 3rd Avenue, they found
LAPD officers and Departments of Public Works employees in the process of throwing
away property that was on the sidewalks. Id. When Cooley and Hubert attempted to
retrieve their personal belongings, LAPD officers told them that they would only be
permitted to enter the taped-off area to retrieve what they could carry in one trip. Id.
Cooley explained that she could not carry any heavy items due to her physical
limitations, and asked if her husband could take some of her essential items for her,
including her bike, sleeping bag, and tent. Id. LAPD officers told Hubert that he could
only take what he could fit in a 60-gallon trash bag and only allowed them to take one
sleeping bag between the two of them. Id. Zaroda was also able to convince an LAPD
officer to allow him to take some of his belongings. Id. ¶ 27. He found his neatly packed
property strewn about and was blocked from recovering all of his belongings although
they were readily available. Id.
       Plaintiffs objected to City employees about the seizure of their property, and they
watched as their remaining property was taken by Public Works employees, thrown into a
large trash truck with a garbage compressor, and immediately destroyed. Id. ¶ 29.
Zaroda lost items that were important to him, including his transit pass. Id. Cooley and
Hubert lost a bike trailer that was used to transport their belongings during the day, two
tents, sleeping bags, clothes, essential paperwork, and non-perishable food. Id. ¶ 30. The
loss of these items created a hardship for plaintiffs as they had to find donated blankets,
tents, and sleeping bags to protect themselves from the elements at night. Id.
       Plaintiffs made some inquiry about recovering property that might have been
stored by the City instead of destroyed. Id. ¶ 33. The City provided an address on
Towne Avenue where they could make that inquiry, and that location on Towne Avenue
is more than 20 miles away from the Venice neighborhood. Id. ¶ 33. This location was
allegedly inaccessible to Zaroda, whose transit pass was seized during the area cleaning,
and it was allegedly inaccessible by Cooley due to her disability. Id. ¶ 33.
      Plaintiffs allege that the City of Los Angeles has a policy, practice, or custom of
conducting sweeps for the purpose of confiscating and immediately destroying the
property of homeless individuals. Id. ¶ 35. Plaintiffs allege that the City has been sued
before based on these types of sweeps in the Venice neighborhood, and that the City was

 
CV-549 (01/18)                     CIVIL MINUTES - GENERAL                         Page 3 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 4 of 13 Page ID #:176

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL           ‘O’
     Case No.    2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title       COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

previously enjoined by the United States District Court for the Central District of
California for engaging in the same conduct in the Skid Row area. Id. ¶ 38.
III.     LEGAL STANDARD

       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’” Conservation Force v.
Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t,
901 F.2d 696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[F]actual allegations must
be enough to raise a right to relief above the speculative level.” Id.
       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn
from them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be
read in the light most favorable to the nonmoving party. Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can
provide the framework of a complaint, they must be supported by factual allegations.”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service,
572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.
       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). This policy is applied with “extreme liberality.”
Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990); Moss,
 
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                           Page 4 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 5 of 13 Page ID #:177

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL           ‘O’
     Case No.     2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

572 F.3d at 972. However, leave to amend may be denied when “the court determines
that the allegation of other facts consistent with the challenged pleading could not
possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
F.2d 1393, 1401 (9th Cir. 1986); see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).
       Federal Rule of Civil Procedure 8(a) provides that a pleading stating a claim for
relief must contain “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to meet this standard, a claim for
relief must be stated with “brevity, conciseness, and clarity.” See Charles A. Wright &
Arthur R. Miller, 5 Fed. Practice and Procedure § 1215 (3d ed.). “The Plaintiff must
allege with at least some degree of particularity overt acts which Defendants engaged in
that support the Plaintiff’s claim.” Jones v. Community Redevelopment Agency, 733
F.2d 646, 649 (9th Cir. 1984). The purpose of Rule 8(a) is to ensure that a complaint
“fully sets forth who is being sued, for what relief, and on what theory, with enough
detail to guide discovery.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996).
IV.      DISCUSSION

      The City moves to dismiss plaintiffs’ constitutional claims and their state law
claims. The Court discusses each claim in turn below.
         A.      Plaintiffs’ Constitutional Claims

       Plaintiffs allege that the City and its employees and agents violated their
constitutional rights when the City confiscated and then destroyed their property without:
(1) obtaining a warrant in violation of the Fourth Amendment; (2) providing
compensation in violation of the takings clause of the Fifth Amendment; and (3)
providing due process in violation of the Fifth Amendment. Compl. ¶¶ 48, 53, 58. The
City moves to dismiss plaintiffs’ constitutional claims because: (1) plaintiffs have failed
to state facts supporting liability under Monell v. Dep’t of Social Services of City of New
York, 436 U.S. 658 (1978); and (2) plaintiffs have failed to plead enough facts to provide
fair notice to the City of its allegedly unconstitutional conduct. Mot. at 7–13. The City
also seeks to dismiss plaintiffs’ Fifth Amendment claim on ripeness grounds. Id. at 13.


 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                       Page 5 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 6 of 13 Page ID #:178

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL           ‘O’
     Case No.         2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title            COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

                 i.      Monell Liability under Section 1983 and Fair Notice
       A government entity may be held liable under 42 U.S.C. § 1983 if a “policy,
practice, or custom of the entity can be shown to be a moving force behind a violation of
constitutional rights.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011)
(citing Monell v. Dep’t of Soc. Servs. Of the City of New York, 436 U.S. 658, 694
(1978)). A policy or custom may be shown through: (1) “a longstanding practice or
custom, which constitutes the standard operating procedure” of the municipality; (2) the
decision of a municipal official who has “final policymaking authority”; or (3) when an
official with final decision-making authority ratifies the decision of a subordinate.
Avalos v. Baca, 596 F.3d 583, 587–88 (9th Cir. 2010).
       Here, the Court finds that plaintiff has sufficiently alleged that the City has a
longstanding practice of discarding the property of unhoused individuals without
obtaining a warrant or providing due process. Plaintiffs allege that the City has been sued
in the past based on the same conduct in multiple Los Angeles neighborhoods and that
the plaintiffs themselves were aware of the City’s practices such that they would take
precautions to ensure that their property would not be seized and discarded by the City
during area cleanings. Compl. ¶¶ 3, 4, 22, 23.
       The City’s arguments to the contrary are inapposite. First, the City argues that
plaintiffs have “pled themselves out of a Monell claim against the City” because
plaintiffs allege that the City had previously posted notices ahead of area cleanings. Mot.
at 10. This argument fails because the gravamen of plaintiffs’ claim is not that the City
failed to provide notice ahead of the area cleaning but that the City has a “policy,
practice, or custom of conducting sweeps for the purpose of confiscating and
immediately destroying the property of homeless individuals[.]” Compl. ¶ 35. Plaintiffs’
allegations sufficiently describe the allegedly unconstitutional policy, practice, or custom.
Whether this incident was isolated versus widespread, or whether the regular provision of
notice remedied the City’s allegedly unconstitutional practice, are issues better decided
on a more developed factual record.
      The City also argues that plaintiffs have not alleged facts upon which this Court
can infer that plaintiffs were subjected to unconstitutional conduct the morning of
September 15, 2017. Mot. at 12. Plaintiffs base this argument on the fact that the City
has amended an ordinance, Los Angeles Municipal Code section 56.11, in response to a
 
CV-549 (01/18)                         CIVIL MINUTES - GENERAL                       Page 6 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 7 of 13 Page ID #:179

                                                      UNITED STATES DISTRICT COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES – GENERAL           ‘O’
     Case No.                    2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title                       COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

preliminary injunction order in Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005
(C.D. Cal. 2011). Section 56.11 sets out a procedure in which the City may, after
providing written notice, impound personal property which has been stored in public
areas.1 LAMC § 56.11(4). Any impounded personal property may be discarded if not
claimed within 90 days after impoundment. LAMC § 56.11(5)(b). Personal property
which poses an immediate threat to the health or safety of the public, as well as bulky
items, may be removed without prior notice and discarded. LAMC § 56.11(3)(g),(i).
The City argues that the implementation of this ordinance precludes plaintiffs’ suit. This
argument fails because plaintiffs allege that their personal belongings, some of which was
not bulky, hazardous debris, or trash, were thrown into a garbage truck and destroyed in a
manner inconsistent with the procedure set forth in section 56.11. Thus, despite the
enactment of section 56.11, plaintiffs have sufficiently alleged that the City has a practice
of destroying the personal property of unhoused individuals in violation of the Fourth and
Fifth Amendments, as well as section 56.11. See Price v. Sery, 513 F.3d 962, 972 (9th
Cir. 2008) (holding that there was a genuine issue of material fact as to whether the city’s
interpretation of its policy governing the use of lethal force by police officers constituted
a longstanding custom or practice in violation of the Fourth Amendment, even if the
policy itself was facially constitutional).
       Finally, the City argues that plaintiffs’ constitutional claims fail on Rule 8(a)
grounds because plaintiffs have failed to identify whether the relevant tortfeasors were
sanitation employees, LAPD employees, or City contractors. Mot. at 13. The Court
finds this argument unavailing because plaintiffs have provided enough information for
the City to ascertain which of its employees were involved with the area cleaning at issue.
Plaintiffs cannot be expected to know the exact identities of all those involved at the

                                                            
1
       The City requests judicial notice of LAMC § 56.11. Dkt. 13-1. Federal Rule of
Evidence 201 permits a Court to take judicial notice of a “fact that is not subject to
reasonable dispute because it: (1) is generally known within the trial court’s territorial
jurisdiction; or (2) can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Municipal ordinances
are proper subjects for judicial notice under Rule 201(b). See Tollis Inc. v. County of
San Diego, 505 F.3d 935, 938 n.1 (9th Cir. 2007). Accordingly, the Court grants the
City’s request for judicial notice of LAMC § 56.11.
 
CV-549 (01/18)                                                 CIVIL MINUTES - GENERAL   Page 7 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 8 of 13 Page ID #:180

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL           ‘O’
     Case No.      2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

pleading stage, particularly when the City is in a better position to ascertain those
identities.
                 ii.   Plaintiffs’ § 1983 Claim Based on the Fifth Amendment Takings
                       Clause
       Plaintiffs allege that the City violated the Fifth Amendment when it “seized and
destroyed Plaintiffs’ property without offer or opportunity for compensation[.]” Compl.
¶ 53. The City argues that this claim should be dismissed because plaintiffs do not allege
that their property was taken for public use and because plaintiffs did not seek
compensation through state procedures. Mot. at 13. Although the parties direct their
argument at whether the property must be used by the government to constitute a
“taking” under the Fifth Amendment, the Court finds resolution to be appropriate on the
issue of whether the destruction of personal property during an area cleaning constitutes
an exercise of the government’s powers of eminent domain.
        The scope of the “public use” requirement of the takings clause is “coterminous
with the scope of the sovereign’s police powers.” Hawaii Housing Auth. v. Midkiff, 467
U.S. 229, 240 (1984). The takings clause only “requires compensation in the event of
otherwise proper interference amounting to a taking.” Lingle v. Chevron U.S.A., Inc.,
544 U.S. 528, 543 (2005) (emphasis in original) (internal quotation marks and citation
omitted). “The unlawful seizure of property therefore does not constitute ‘public use.’”
Mateos-Sandoval v. County of Sonoma, 942 F. Supp. 2d 890, 912 (N.D. Cal. 2013). Nor
is the takings clause triggered when property has been seized “under the exercise of
governmental authority other than the power of eminent domain.” Bennis v. Michigan,
516 U.S. 442, 452–53 (1996) (emphasis added) (holding that a state law permitting
forfeiture of property constituting a public nuisance does not require the government to
pay just compensation).
       Here, plaintiffs allege that City employees were “intentional in failing to protect
and preserve Plaintiffs’ property and that, at a minimum, were deliberately indifferent to
the likely consequence that the property would be taken unlawfully, and without just
compensation . . .” Compl. ¶ 55. Plaintiffs thus allege that the City’s seizure of their
property was unlawful rather than a proper interference with plaintiffs’ property requiring
just compensation. And even if plaintiffs had alleged that the City’s seizure of their
property was lawful, there are no factual allegations suggesting that the City seized
 
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                            Page 8 of 13 
 
    Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 9 of 13 Page ID #:181

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL           ‘O’
     Case No.     2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
     Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

plaintiffs’ property pursuant to its powers of eminent domain. Thus, it does not appear
that a takings claim is viable based on the nature of the allegations in plaintiffs’
complaint. See Sanchez, 914 F. Supp. 2d at 1106 (E.D. Ca. 2012) (dismissing takings
clause claim after finding that the seizure and destruction of a homeless resident’s
personal property as part of the city’s efforts to clean up homeless encampments did not
trigger takings liability); Mateos-Sandoval, 942 F. Supp. 2d 890 (N.D. Cal. 2013)
(dismissing takings clause claim after finding that the impoundment of the plaintiffs’
vehicles did not constitute a takings within the meaning of the Fifth Amendment).
       The Court does not reach the issue of whether plaintiffs’ takings clause is unripe
for failure to seek compensation through state procedures. Because plaintiffs do not
adequately allege the grounds upon which the City seized their property, it is unclear
what state procedures, if any, are available to the plaintiffs to seek compensation.
         Accordingly, the Court DISMISSES without prejudice plaintiffs’ takings clause
claim.
         C.      Plaintiff Cooley’s ADA and Unruh Civil Rights Act Claims

       Plaintiff Cooley claims that the City violated Title II of the ADA and the Unruh
Act when it: (1) engaged in a policy and practice of “seizing and destroying [her and
other similarly situated individuals’] essential papers, mode of transportation, and other
important items [and] have utilized methods of administration that violate [their] rights
on the basis of their disabilities,” Compl. ¶ 65; and (2) placed a storage facility for the
seized property more than 20 miles away from where she lived, which was inaccessible
to her due to her disability, id. ¶¶ 33, 69.
       Title II of the ADA provides that “no qualified individual with a disability shall, by
reason of such disability, be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity, or be subjected to discrimination
by any such entity.” 42 U.S.C. § 12132. To state a claim for violation of Title II of the
ADA, a plaintiff must allege: “(1) [she] is a ‘qualified individual with a disability’; (2)
[she] was either excluded from participation in or denied the benefits of a public entity’s
services, programs, or activities, or was otherwise discriminated against by the public
entity; and (3) such exclusion, denial of benefits, or discrimination was by reason of [her]
disability.” Weinreich v. Los Angeles Cty. Metropolitan Transp. Authority, 114 F.3d
 
CV-549 (01/18)                       CIVIL MINUTES - GENERAL                          Page 9 of 13 
 
Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 10 of 13 Page ID #:182

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL           ‘O’
    Case No.      2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
    Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

976, 978 (9th Cir. 1997) (emphasis in the original). The duty to provide a reasonable
accommodation under the ADA arises only when a plaintiff’s exclusion from
participation in a public entity’s services, programs, or activities was “solely by reason of
disability.” Id. at 978–79. The Unruh Act similarly prohibits discrimination based on
disability and provides that “[a] violation of the right of any individual under the
American with Disabilities Act . . . shall also constitute a violation of this section.” Cal.
Civil Code § 51(f).
       The Court finds that plaintiffs have not satisfied Rule 8(a) with respect to their
claims based on disability discrimination. First, plaintiffs do not clearly allege how the
destruction of plaintiff Cooley’s property constitutes a violation of the ADA or the Unruh
Act. To the extent that plaintiffs contend that the City discriminated against Cooley by
failing to provide her with a reasonable accommodation during the area cleaning, see
Opp’n at 9–10, this theory is not clear on the face of the complaint. And with respect to
the storage facility, it appears that plaintiff Cooley does not have standing to assert an
ADA or Unruh Act claim based on the location of the storage facility as she alleges that
she witnessed all her belongings get thrown away. Compl. ¶ 29. As none of Cooley’s
allegations suggest that her possessions ended up in a storage facility, the location of the
storage facility appears to be irrelevant for purposes of this action.
      Accordingly, the Court DISMISSES without prejudice plaintiffs’ ADA and Unruh
Act claims.
         D.      Plaintiffs’ Bane Civil Rights Act Claim

       California Civil Code section 52.1(a), also known as the Tom Bane Civil Rights
Act, prohibits “a person or persons, whether or not acting under color of law, [from]
interfer[ing] by threats, intimidation, or coercion, or [from] attempt[ing] to interfere by
threats, intimidation, or coercion, with the exercise or enjoyment by any individual or
individuals of rights secured by the Constitution or laws of the United States, or of the
rights secured by the Constitution or laws of this state. . . .” Cal. Civ. Code § 52.1(a).
Plaintiffs allege that the City violated the Bane Act because its agents and employees
“used arrests, threats of arrest and intimidation to interfere with Plaintiffs’ [constitutional
and statutory] rights to maintain their personal possessions[.]” Compl. ¶ 78.


 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                          Page 10 of 13 
 
Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 11 of 13 Page ID #:183

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL           ‘O’
    Case No.      2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
    Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

       Two elements are required to state a Bane Act claim: “(1) intentional interference
or attempted interference with a state or federal constitutional or legal right; and (2) the
interference or attempted interference was by threats, intimidation or coercion.”
McFarland v. City of Clovis, 163 F. Supp. 3d 798, 806 (E.D. Cal. 2016) (citing Allen v.
City of Sacramento, 234 Cal. App. 4th 41, 67 (2015)). Plaintiffs allege that “when
individuals who were there tried to move their property within the taped off area on Rose,
they were told they would be arrested if they crossed the police tape.” Id. ¶ 27. The City
argues that plaintiffs’ Bane Act claim must fail because the complaint lacks any
allegation that the City directed any threats of arrest or intimidation towards any of the
named plaintiffs.
       Although plaintiffs purport to represent a class of similarly situated individuals,
plaintiffs must nonetheless demonstrate that at least one named plaintiff was injured by
the City’s conduct. See Casey v. Lewis, 4 F.3d 1516, 1519 (9th Cir. 1993) (at least one
named plaintiff must satisfy the actual injury component of standing to seek relief on
behalf of the class). Here, the named plaintiffs do not allege that the LAPD arrested,
threatened to arrest, or otherwise intimidated any of them. Thus, plaintiffs appear to lack
standing to assert a Bane Act claim.
         Accordingly, the Court DISMISSES without prejudice plaintiffs’ Bane Act claim.
         E.      Plaintiffs’ Section 2080 Claim

       Section 2080 of the California Civil Code provides that “[a]ny person who finds a
thing lost . . . [and] take[s] charge of it he or she is thenceforward a depository for the
owner.” Cal. Civ. Code § 2080. Any such person “shall, within a reasonable time,
inform the owner, if known, and make restitution without compensation, except a
reasonable charge for saving and taking care of the property.” Id. In the event the owner
is unknown, and the value of the property is over $100, the property is to be turned over
to the police or sheriff’s department, and the police or sheriff’s department is to restore
the property to the owner if the owner (a) appears within 90 days of the police or sheriff’s
receipt of the property, (b) proves ownership, and (c) pays all reasonable charges. Cal.
Civ. Code §§ 2080.1, 2080.2.
     Here, plaintiffs allege that the City violated section 2080 when its “agents and
employees failed to protect and preserve Plaintiffs’ personal property when the property
 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                       Page 11 of 13 
 
Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 12 of 13 Page ID #:184

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL           ‘O’
    Case No.     2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
    Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

was on the public sidewalk, failed to provide written notice that the property would be
taken, and failed to provide post-deprivation notice so that Plaintiffs would have the
opportunity to reclaim it within a reasonable time.” Compl. ¶ 81. The City argues that
plaintiffs fail to state a claim under section 2080 because it is unclear whether the City
took possession of any property, whether that property exceeded $100 in value, and
whether the City actually failed to store the property for 90 days. Mot. at 25. These
arguments lack merit because plaintiffs adequately allege that the City took “charge” of
their property, and instead of acting as a depository for that property, the City promptly
destroyed it while plaintiffs stood by and objected. These actions are sufficient to state a
claim for violation of section 2080. See Lavan v. City of Los Angeles, 797 F. Supp. 2d
1005, 1016 (C.D. Cal. 2011) (“[A]ssuming arguendo that the City had a valid reason to
seize Plaintiffs’ unabandoned property under the LAMC, its conduct of immediately
destroying the property rather than holding it pursuant to Cal. Civ Code § 2080 turns
what could have been an otherwise lawful seizure into an unlawful one by forever
depriving the owner of his or her interests in possessing the property without recourse, in
violation of § 2080, and without a sufficient governmental interest.”). The City’s
argument regarding the value of plaintiffs’ property is better resolved on a more
developed factual record.
         Accordingly, the Court declines to dismiss plaintiffs’ section 2080 claim.
IV.      CONCLUSION

       In accordance with the foregoing, the Court hereby DENIES the City’s motion to
dismiss plaintiffs’ first and third claims for violation of section 1983 based on the Fourth,
Fifth, and Fourteenth Amendments.

          The
            Court GRANTS the City’s motion to dismiss plaintiffs’ second claim for
violation of the takings clause of the Fifth Amendment. 

      The Court GRANTS the City’s motion to dismiss plaintiffs’ fourth and fifth
claims for violation of the ADA and the Unruh Act based on disability discrimination.

       The Court GRANTS the City’s motion to dismiss plaintiff’s sixth claim for
violation of the Bane Act.

 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                         Page 12 of 13 
 
Case 2:18-cv-09053-CAS-PLA Document 21 Filed 05/01/19 Page 13 of 13 Page ID #:185

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL           ‘O’
    Case No.     2:18-cv-09053-CAS-PLAx            Date  May 1, 2019
    Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.
 

       The Court DENIES the City’s motion to dismiss the plaintiff’s seventh claim for
violation of California Civil Code section 2080.

         Plaintiffs shall have 21 days to file an amended complaint.

         IT IS SO ORDERED.

                                                                                    00               :     00 
                                                   Initials of Preparer                             CMJ 




 
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                                              Page 13 of 13 
 
